Since the persons upon whom the appellant served the subject *666subpoenas are expert witnesses (see Russo v Quincy Mut. Fire Ins. Co., 256 AD2d 1164 [1998]), the appellant was required to make a showing of special circumstances warranting depositions of those witnesses (see CPLR 3101 [d] [1] [iii]; Kooper v Kooper, 74 AD3d 6, 12, 16 [2010]). The appellant failed to establish the existence of such circumstances, and thus the Supreme Court properly granted that branch of the plaintiffs’ motion which was to quash the subject subpoenas (see CPLR 3101 [d] [1] [iii]; Fekete v GA Ins. Co. of N.Y., 279 AD2d 300 [2001]; Russo v Quincy Mut. Fire Ins. Co., 256 AD2d at 1164). Prudenti, PJ., Rivera, Austin and Roman, JJ., concur.